Name: Commission Implementing Decision (EU) 2015/2097 of 26 October 2015 on setting up the Integrated Carbon Observation System European Research Infrastructure Consortium (ICOS ERIC) (Text with EEA relevance)
 Type: Decision_IMPL
 Subject Matter: deterioration of the environment;  research and intellectual property;  legal form of organisations;  environmental policy;  chemistry
 Date Published: 2015-11-20

 20.11.2015 EN Official Journal of the European Union L 303/19 COMMISSION IMPLEMENTING DECISION (EU) 2015/2097 of 26 October 2015 on setting up the Integrated Carbon Observation System European Research Infrastructure Consortium (ICOS ERIC) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 723/2009 of 25 June 2009 on the Community legal framework for a European Research Infrastructure Consortium (ERIC) (1), and in particular point (a) of Article 6(1) thereof, Whereas: (1) The Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Italian Republic, the Republic of Finland, the Kingdom of the Netherlands, the Kingdom of Norway and the Kingdom of Sweden requested the Commission to set up the Integrated Carbon Observation System European Research Infrastructure Consortium (ICOS ERIC). The Swiss Confederation will participate in ICOS ERIC as Observer. (2) The Kingdom of Belgium, the Federal Republic of Germany, the French Republic, the Italian Republic, the Kingdom of the Netherlands, the Kingdom of Norway and the Kingdom of Sweden have agreed that the Republic of Finland will be the host Member State of ICOS ERIC. (3) The Commission has, in accordance with Article 5(2) of Regulation (EC) No 723/2009, assessed the application and concluded that it meets the requirements set out in that Regulation. (4) The measures provided for in this Decision are in accordance with the opinion of the Committee established by Article 20 of Regulation (EC) No 723/2009, HAS ADOPTED THIS DECISION: Article 1 1. The Integrated Carbon Observation System European Research Infrastructure Consortium named ICOS ERIC is hereby established. 2. The Statutes of ICOS ERIC are set out in the Annex. The Statutes shall be kept up to date and made publicly available on the website of ICOS ERIC and at its statutory seat. 3. The essential elements of the Statutes for which amendments shall require approval by the Commission in accordance with Article 11(1) of Regulation (EC) No 723/2009 are provided for in Articles 1, 2, 16, 18, 19, 22, 23 and 24. Article 2 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Union. Done at Brussels, 26 October 2015. For the Commission The President Jean-Claude JUNCKER (1) OJ L 206, 8.8.2009, p. 1. ANNEX STATUTES OF THE INTEGRATED CARBON OBSERVATION SYSTEM EUROPEAN RESEARCH INFRASTRUCTURE CONSORTIUM (ICOS ERIC) THE KINGDOM OF BELGIUM THE FEDERAL REPUBLIC OF GERMANY THE FRENCH REPUBLIC THE ITALIAN REPUBLIC THE REPUBLIC OF FINLAND THE KINGDOM OF THE NETHERLANDS THE KINGDOM OF NORWAY THE KINGDOM OF SWEDEN Hereinafter referred to as The Members and THE SWISS CONFEDERATION Hereinafter referred to as The Observer WHEREAS the Members are convinced that addressing climate change arising from anthropogenic emissions of greenhouse gases (GHG) is a global challenge and that research and continuous, long-term observations are required to enhance understanding of GHG emissions, sinks, their impacts on Earth systems and management options; CONSIDERING that observing essential climate variables, including GHG, is required to support the work of the United Nations Framework Convention on Climate Change (UNFCCC) and the Intergovernmental Panel on Climate Change (IPCC); EMPHASISING that the UNFCCC calls on its Parties to promote and cooperate in systematic GHG observation via the cooperation with the Global Climate Observing System (GCOS), the climate observing component of the Global Earth Observation System of Systems (GEOSS); CONSIDERING the importance of the national GHG research and its observing capacities, and the need for establishing coordination at the European level, as an Integrated Carbon Observation System (ICOS) Research Infrastructure; WHEREAS the Members wish to enable research to improve understanding of the regional budgets of GHG sources and sinks, their human and natural drivers and the controlling mechanisms, by developing high-precision and long-term GHG observations; WHEREAS the Members wish to provide access to the ICOS data for wide user communities, to link research, education and innovation promoting technological developments and to provide independent data to contribute to analysis of emission inventories; REQUESTING the European Commission to establish the infrastructure ICOS as a European Research Infrastructure Consortium (ICOS ERIC), HAVE AGREED AS FOLLOWS: CHAPTER 1 GENERAL PROVISIONS Article 1 Name, statutory seat and working language 1. An Integrated Carbon Observation System European Research Infrastructure Consortium ICOS ERIC is set up. 2. ICOS ERIC shall have its statutory seat in Helsinki, Finland (the hosting state). 3. The working language of ICOS ERIC shall be English. Article 2 Tasks and activities 1. The principal task of ICOS ERIC shall be to establish a distributed Integrated Carbon Observation System Research Infrastructure (ICOS RI) and to coordinate the operations of ICOS RI, distribute information from ICOS RI to user communities and to establish integrated data and analysis from GHG observation systems. 2. ICOS ERIC shall provide effective access to coherent and precise data to facilitate research into multi-scale analysis of GHG emissions, sinks and their driving processes by making available measurement protocols, long-term data and data products. Technological developments and demonstrations, related to GHGs, shall be promoted by the linking of research, education and innovation. To this end ICOS ERIC shall undertake and coordinate activities, including but not limited to: (a) quantification of GHG atmospheric concentrations and terrestrial and oceanic fluxes over Europe and key regions of European interest, including the North Atlantic Ocean; (b) facilitation of European research programmes and projects; (c) contribution to the mobility of knowledge and/or researchers within the European Research Area (ERA) and increasing the use of intellectual potential throughout Europe; (d) coordination and support of development of technology and protocols for high-quality and cost-efficient measurements of GHG concentrations and fluxes also to be promoted beyond Europe; (e) contribution of timely information relevant to the GHG policy and decision-making; (f) facilitation of the analysis of carbon sequestration and/or GHG emission reduction activities on global atmospheric composition levels, including the attribution of sources and sinks by geographical regions and activity sectors; (g) facilitation of the aims of the ICOS RI to establish a template for the future development of similar integrated and operative GHG observation networks beyond Europe; (h) scientific and management evaluation of the activities, the strategic orientation and operation of all components of ICOS RI by external evaluators. 3. ICOS ERIC shall be operated on a non-economic basis. In order to further promote innovation as well as transfer of knowledge and technology, limited economic activities may be carried out provided that they are closely related to its principal task and that they do not jeopardise the achievement thereof. CHAPTER 2 MEMBERS AND OBSERVERS Article 3 Membership, Observer and representing entity 1. The following entities may become Members or Observers of ICOS ERIC: (a) Member States of the Union; (b) associated countries; (c) third countries other than associated countries; (d) intergovernmental organisations. 2. Entities referred to in paragraph 1 may become Members of ICOS ERIC if they contribute to the operation of ICOS ERIC and/or host ICOS Central Facility and/or ICOS National Networks. 3. Members of ICOS ERIC shall include at least a Member State and two other countries that are either Member States or associated countries. 4. Member States or associated countries shall hold jointly the majority of the voting rights in the General Assembly. The General Assembly shall determine any modification of voting rights that are necessary to ensure the ICOS ERIC complies at all times with that requirement. 5. A Member or an Observer may be represented by one or more public entities, including regions or private entities with a public service mission, of its own choosing and appointed according to its own rules and procedures. A Member or an Observer shall inform in writing the Chairperson of the General Assembly of any change regarding the representing entity. 6. The Members and the Observers as well as their representing entities are listed in Annex 1. Annex 1 shall be kept up to date by the Chairperson of the General Assembly or any person authorised by him/her. Article 4 Admission of Members and Observers 1. The admission of Members shall comply with the following conditions: (a) an entity referred to in Article 3(2) shall submit a written application to the Chairperson of the General Assembly; (b) the application shall describe how the applicant will be involved in ICOS RI and participate in the realisation of the tasks and activities of ICOS ERIC described in Article 2 and how it will fulfil the obligations referred to in Article 6(2); (c) the admission of new Members shall require the approval of the General Assembly. 2. The admission of Observers shall comply with the following conditions: (a) an entity referred to in Article 3(3) shall submit a written application to the Chairperson of the General Assembly; (b) the application shall describe how the applicant will be involved in ICOS RI, whether it will participate in the realisation of the objectives and tasks of ICOS ERIC described in Article 2 and how it will fulfil Observer obligations referred to in Article 6(4); (c) the admission of an Observer shall require the approval of the General Assembly; 3. An Observer may be admitted for maximum of three years. The General Assembly, on request of the Observer, may extend that initial period once for the same duration. In exceptional cases the General Assembly may accept more than one extension of an Observer status. Article 5 Withdrawal of a Member or of an Observer/termination of Membership or Observer status 1. No Member may withdraw within a period of five years following the entry into force of the Commission Decision setting up ICOS ERIC unless the General Assembly accepts the Member's request to withdraw at an earlier time. 2. After the period referred to in paragraph 1 a Member may withdraw at the end of a financial year provided that it notifies its intention to withdraw by sending an official request 12 months in advance to the Chairperson of the General Assembly. 3. An Observer may withdraw at the end of a financial year provided that it notifies its intention to withdraw by sending an official request six months in advance to the Chairperson of the General Assembly. 4. A withdrawing Member or Observer shall fulfil all obligations, including financial obligations, it has entered into before its withdrawal. 5. The General Assembly may terminate the Membership or the Observer status if the following cumulative conditions are met: (a) the Member or the Observer is in serious breach of one or more of its obligations under these Statutes; (b) the Member or the Observer has failed to rectify such breach within a period of six months after it has received notice of the breach in writing; and (c) the Member or the Observer has been given opportunity to present its position with regard to a pending decision of termination to the General Assembly. Article 6 Rights and obligations of Members and Observers 1. Rights of Members shall include: (a) the right to appoint representing entities; (b) the right to attend and vote at the General Assembly; (c) the right to access to the services and activities coordinated by ICOS ERIC for its research community. 2. Each Member shall: (a) pay the annual membership contribution specified in Annex 2; (b) empower its representatives attending the General Assembly with a full authority to represent the Member; (c) ensure adoption of relevant standards and tools in ICOS National Network operations; (d) provide the necessary infrastructure and resources for ICOS National Network operations and ICOS Central Facilities that it hosts; (e) promote uptake of ICOS ERIC coordinated data and services among researchers in their country, and gather user feedback and requirements. 3. Rights of Observers shall include: (a) the right to appoint representing entities; (b) the right to attend to the General Assembly without a vote. An Observer may have other rights granted by the General Assembly according to the procedure determined in the internal rules. 4. Each Observer shall: (a) pay the annual Observer contribution specified in Annex 2; (b) fulfil any other obligation negotiated between the respective Observer and ICOS ERIC, and agreed by the General Assembly. CHAPTER 3 GOVERNANCE AND MANAGEMENT OF ICOS ERIC Article 7 Governance 1. ICOS ERIC shall include the following bodies: the General Assembly, the Scientific Advisory Board, the Ethical Advisory Board, and the Director-General supported by the ICOS Research Infrastructure Committee. The General Assembly may establish other advisory bodies that it considers appropriate. 2. Specific agreements describing the roles and responsibilities, including financial obligations shall be concluded between ICOS ERIC and the entities responsible for managing the ICOS Central Facilities and ICOS National Networks. Article 8 General Assembly: composition, meetings and procedures 1. The General Assembly shall be the governing body of ICOS ERIC and shall be composed of representatives of the Members and Observers of ICOS ERIC. Each Member may have up to three representatives. An Observer may have one representative in the General Assembly. 2. The General Assembly shall elect a Chairperson and a Vice Chairperson amongst the representatives for the term of two years, renewable twice. 3. The General Assembly shall be convened and chaired by the Chairperson. In his or her absence, the General Assembly shall be chaired by the Vice Chairperson. 4. The General Assembly shall meet at least once per year and be responsible for the overall direction and supervision of ICOS ERIC and decide upon the strategic orientation and structure of ICOS RI. 5. An extraordinary meeting of the General Assembly may be requested by at least one third of the Members. 6. A Member may be represented by another Member if notified in writing to the Chairperson of the General Assembly. A Member cannot represent more than one other Member. 7. Decisions of the General Assembly may also be taken by written procedure. 8. The General Assembly shall adopt its rules of procedure. Article 9 Voting rights 1. Each Member shall have at least one vote that shall be supplemented with an additional vote for a Member hosting an ICOS Central Facility, the Carbon Portal or the Head Office, and an additional vote for a Member hosting four ICOS Class-1 stations of at least two different types (atmospheric, ecosystem, ocean station). Each Member shall have maximally three votes. 2. Members with more than one vote cannot split their votes. 3. The Chairperson or in her/his absence the Vice Chairperson, shall have no voting rights. The Member from which the Chairperson/Vice Chairperson originates may nominate another Member representative. Article 10 Decisions 1. To reach a quorum, two thirds of all the Members must be represented. 2. The General Assembly shall decide by unanimity of the Members represented on the following matters: (a) proposals for amendment of the Statutes of ICOS ERIC; (b) liquidation and winding-up of ICOS ERIC. 3. The General Assembly shall decide by two-thirds majority of the votes of the Members represented on the following matters: (a) approval of the annual accounts of ICOS ERIC; (b) acceptance of the annual activity report of ICOS RI; (c) approval of the annual work plans and taking note of the budgets and indicative five-year financial plans of ICOS Central Facilities; (d) approval of the annual budget; (e) approval of the ICOS ERIC strategy; (f) adoption of its own rules of procedure; (g) adoption of the internal rules; (h) appointment and dismissal of the Director-General, and appointment and dismissal of the Members of the ICOS Research Infrastructure Committee; (i) appointment and dismissal of the ICOS ERIC Scientific Advisory Board; (j) approval of the new Members and Observers; (k) termination of Membership or Observer status; (l) approval of any major agreements which are of significant importance for the operations of ICOS RI; (m) establishment of advisory bodies; (n) extension of the term of ICOS ERIC. 4. Decisions of the General Assembly on the following matters shall require: (a) a two-thirds majority of the votes of the Members represented; and (b) a two-thirds majority of the annual membership contributions paid for the most recent full financial year: (a) the level of annual membership contributions. Any change to the contribution structure which results in increased contribution supporting any of the following components of ICOS RI (Head Office, Carbon Portal or an ICOS Central Facility) must be approved by the Member(s) hosting the affected facility; (b) the decision to recognise ICOS Central Facilities as crucial for the operations of ICOS RI; (c) the approval of early withdrawal of a Member provided for in Article 5(1). 5. Any other decision by the General Assembly shall be made with simple majority of the votes of the Members represented. Article 11 Director-General 1. The Director-General of ICOS ERIC shall be appointed by the General Assembly according to a procedure established by the General Assembly. The term for the Director-General shall be five years, renewable twice. 2. The Director-General shall be the legal representative of ICOS ERIC. 3. The Director-General shall carry out the day-to-day management of the ICOS ERIC and be responsible for the implementation of the decisions by the General Assembly, including the annual work plan and annual budget as well as overseeing and coordinating the ICOS RI activities. 4. The Director-General shall be based at the statutory seat of ICOS ERIC and shall be responsible for managing staff and activities of the Head Office and the Carbon Portal in accordance with the ICOS ERIC budget. Article 12 Scientific Advisory Board 1. The General Assembly shall establish an independent Scientific Advisory Board. 2. The membership and the rules of procedure of the Scientific Advisory Board shall be decided by the General Assembly and included into the internal rules. 3. The Scientific Advisory Board shall: (a) monitor the scientific quality of ICOS RI activities; (b) give feedback and make recommendations to develop ICOS RI activities; (c) present recommendations annually to the General Assembly. Article 13 Ethical Advisory Board 1. The General Assembly shall establish an independent Ethical Advisory Board to advise and give periodic reports on ethical issues. The Ethical Advisory Board shall be composed of three to five independent persons. 2. The membership and the rules of procedure of the Ethical Advisory Board shall be decided by the General Assembly and included into the internal rules. Article 14 ICOS Research Infrastructure Committee 1. There shall be an ICOS Research Infrastructure Committee (ICOS RI Committee) for the ICOS ERIC. The ICOS RI Committee shall include one representative from the Head Office, Carbon Portal, each ICOS Central Facility and each monitoring station assembly, the latter formed by scientific and technical experts from the ICOS National Networks. 2. The ICOS RI Committee shall adopt its own rules of procedure. 3. The Director-General shall consult the ICOS RI Committee for all general matters including drawing up proposals for the General Assembly for establishing and modifying annual work plans related to ICOS RI to ensure consistence, coherence and stability of the research infrastructure services. 4. ICOS RI Committee meetings shall be convened by the Director-General. CHAPTER 4 CONTRIBUTIONS, LIABILITY, INSURANCE AND REPORTING Article 15 Contributions and principles of finance 1. Members and Observers shall pay annual contributions as described in Annex 2. 2. Annual Member and Observer contributions are cash contributions. Principles of contributions are set out in the Annex 2 and will be further defined in the internal rules. 3. Contributions other than the annual contribution to ICOS ERIC may be provided by Members and Observers individually or in cooperation with other Members, Observers or third parties. 4. ICOS ERIC may also receive donations, gifts and other contributions after approval by the General Assembly. 5. ICOS ERIC resources shall be used for objectives as laid down in these Statutes. 6. The financial year of ICOS ERIC shall begin on 1 January and end on 31 December of each year. 7. The accounts of ICOS ERIC shall be accompanied by a report on budgetary and financial management of the financial year. 8. ICOS ERIC shall be subject to the legal requirements of the applicable law regarding preparation, filing, auditing and publication of accounts. Article 16 Liability and Insurance 1. ICOS ERIC shall be liable for its debts. 2. Financial liability of the Members towards the ICOS ERIC's debts shall be limited to their respective annual financial contribution. 3. ICOS ERIC shall take appropriate insurance to cover the risks of its activities. Article 17 Reporting 1. ICOS ERIC shall produce an annual activity report, containing in particular the scientific, operational and financial aspects of its activities. The report shall be approved by the General Assembly and transmitted to the Commission and relevant public authorities within six months after the end of the corresponding financial year. The report shall be made publicly available. 2. ICOS ERIC shall inform the Commission of any circumstances which threaten to seriously jeopardise the achievement of ICOS ERIC tasks or hinder the ICOS ERIC from fulfilling requirements laid down in Regulation (EC) No 723/2009. CHAPTER 5 POLICIES Article 18 Data policy and intellectual property rights policy 1. ICOS RI data, as well as intellectual property rights and other knowledge that is related to the ICOS RI data and produced and developed within the ICOS RI, shall belong to the entity or to the person who has generated it. The use of ICOS RI data shall be granted to ICOS ERIC by the data providers in accordance with the conditions defined in the ICOS data policy document. 2. ICOS ERIC shall adopt common principles and rules in order to ensure access to the scientific knowledge of the ICOS RI. Data providers and authors shall be acknowledged in an appropriate manner. Article 19 Access policy for users and dissemination policy 1. ICOS ERIC shall establish secure, fair and transparent procedures to provide access to the ICOS data for all data users. 2. If research access to the ICOS RI facilities and services has to be restricted for capacity reasons the selection criteria shall be based on scientific excellence of the proposals according to the procedure set out in the internal rules. 3. The data providers and the ICOS ERIC shall encourage researchers to make their research results publicly available and request researchers of member countries to make results available through the ICOS ERIC. 4. In order to reach various target audiences the ICOS ERIC shall use several channels, such as web portal, newsletters, workshops, presence in conferences, articles in magazines and daily newspapers. Article 20 Evaluation 1. Every five years an independent panel of international external evaluators of the highest quality, appointed by the General Assembly, shall carry out: (a) scientific and management evaluations of the activities of ICOS ERIC; (b) evaluation of ICOS RI activities, scientific and strategic orientation and operation of all components of ICOS RI. The panel shall give special attention to the fulfilment of user requirements. 2. The results of the evaluations referred to in paragraph 1 shall be reported to the General Assembly. Article 21 Employment ICOS ERIC shall be an equal opportunity employer. All vacancies in ICOS ERIC shall be announced publicly. Article 22 Procurement policy and tax exemption 1. ICOS ERIC shall treat procurement candidates and tenderers equally and in non-discriminatory way, independent of whether or not they are established in the European Union. The procurement policy of ICOS ERIC shall follow the principles of transparency, non- discrimination and competition. 2. The Director-General shall be responsible for all ICOS ERIC procurements. Tenders shall be publicised on the ICOS ERIC website and in the Members' and Observers' territories. The decision to award procurement shall be publicised and include a full justification. ICOS ERIC shall establish its own procurement policy. 3. Procurement by Members and Observers concerning ICOS ERIC activities shall be done in such a way that due consideration is given to ICOS ERIC needs, technical requirements and specifications issued by the relevant bodies. 4. ICOS ERIC procurement policy shall be used for the entire ICOS RI where feasible. 5. Tax exemptions based on Article 143(1)(g) and Article 151(1)(b) of Council Directive 2006/112/EC (1) and in accordance with Articles 50 and 51 of Council Implementing Regulation (EU) No 282/2011 (2) shall be limited to the value added tax for such goods and services which are for official use by ICOS ERIC, exceed the value of EUR 250, and are wholly paid and procured by the ICOS ERIC. The tax exemptions shall apply to non-economic activities. They shall not apply to economic activities. Procurement by individual Members shall not benefit from these exemptions. No further limits shall apply. CHAPTER 6 DURATION, WINDING UP, DISPUTES, SET UP PROVISIONS Article 23 Duration ICOS ERIC shall be established for an initial period of 20 years which may be prolonged by decision of the General Assembly. Article 24 Winding-up and insolvency 1. The winding-up of the ICOS ERIC shall require a decision of the General Assembly in accordance with Article 10(2)(b) and shall be notified within 10 days after its adoption to the European Commission. 2. Assets remaining after payment of the ICOS ERIC debts shall be apportioned among the Members in proportion to their cumulated contribution to the ICOS ERIC over the five consecutive years prior to winding-up. 3. Without undue delay and in any event within 10 days of the closure of the winding-up procedure, the ICOS ERIC shall notify the Commission thereof. 4. The ICOS ERIC shall cease to exist on the day on which the European Commission publishes the appropriate notice in the Official Journal of the European Union. 5. At any time, in the event that ICOS ERIC is unable to pay its debts, it shall immediately notify the Commission thereof. Article 25 Internal rules These Statutes shall be implemented by internal rules to be adopted by the General Assembly. Article 26 Amendments to the Statutes 1. Amendments may be proposed to the General Assembly by any Member or by the Director-General. 2. Proposals for amendments to these Statutes may be adopted by the General Assembly and submitted to the European Commission in accordance with Article 11 of Regulation (EC) No 723/2009. Article 27 Applicable law The setting-up and internal functioning of ICOS ERIC shall be governed by: (a) Union law, in particular Regulation (EC) No 723/2009; (b) by the law of the hosting state in case of a matter not covered (or only partly covered) by Union law; (c) by these Statutes and their implementing rules. Article 28 Disputes 1. The Court of Justice of the European Union shall have jurisdiction over litigation among the Members in relation to the ICOS ERIC, between Members and the ICOS ERIC and over any litigation to which the Union is a party. 2. Union legislation on jurisdiction shall apply to disputes between the ICOS ERIC and third parties. In cases not covered by Union legislation, the law of the hosting state shall determine the competent jurisdiction for the resolution of such disputes. Article 29 Availability of the Statutes The Statutes shall be kept up to date and made publicly available at the ICOS ERIC website and at the statutory seat. Article 30 Setting-up provisions 1. A constitutional meeting of the General Assembly shall be called by the hosting state as soon as possible after the Commission decision to set up the ICOS ERIC takes effect. 2. Before the constitutional meeting is held and no later than 45 calendar days after the Commission decision to set up the ICOS ERIC takes effect, the hosting state shall notify the founding Members and Observers, as listed in Annex 1, of any specific urgent legal action that needs to be taken on behalf of ICOS ERIC. Unless a Member objects within five working days after being notified, the legal action shall be carried out by a person duly authorised by the hosting state. (1) Council Directive 2006/112/EC of 28 November 2006 on the common system of value added tax (OJ L 347, 11.12.2006, p. 1). (2) Council Implementing Regulation (EU) No 282/2011 of 15 March 2011 laying down implementing measures for Directive 2006/112/EC on the common system of value added tax (OJ L 77, 23.3.2011, p. 1). ANNEX 1 THE MEMBERS AND OBSERVERS AND THEIR CURRENT REPRESENTING ENTITIES This annex lists the Members and the Observers, and the entities representing them. MEMBERS Country or intergovernmental organisation Representing entity THE KINGDOM OF BELGIUM BELGIAN SCIENCE POLICY OFFICE (BELSPO) THE REPUBLIC OF FINLAND MINISTRY OF EDUCATION AND CULTURE; MINISTRY OF TRANSPORT AND COMMUNICATIONS THE FRENCH REPUBLIC FRENCH ALTERNATIVE ENERGIES AND ATOMIC ENERGY COMMISSION (CEA); NATIONAL CENTRE FOR SCIENTIFIC RESEARCH (CNRS); FRENCH NATIONAL INSTITUTE FOR AGRICULTURAL RESEARCH (INRA) THE FEDERAL REPUBLIC OF GERMANY FEDERAL MINISTRY OF TRANSPORT (BMVI) THE ITALIAN REPUBLIC CONSIGLIO NATIONALE DELLE RISERCHE  DIPARTIMENTO DI SCIENZE DEL SISTEMA TERRA E TECNOLOGIE AMBIENTALI (CNR-DTA); CENTRO EURO-MEDITERRANEO SUI CAMBIAMENTI CLIMATICI (CMCC); ICOS-IT, JOINT RESEARCH UNIT THE KINGDOM OF THE NETHERLANDS NEDERLANDSE ORGANISATIE VOOR WETENSCHAPPELIJK ONDERZOEK (NWO) THE KINGDOM OF NORWAY THE RESEARCH COUNCIL OF NORWAY THE KINGDOM OF SWEDEN SWEDISH RESEARCH COUNCIL OBSERVERS Country or intergovernmental organisation Representing entity THE SWISS CONFEDERATION ETH ZURICH ANNEX 2 ANNUAL CONTRIBUTIONS PREFACE Resourcing of the ICOS National Networks is organised nationally, and the funding is not included in host contributions. ICOS Central Facilities, operated outside the ICOS ERIC either as national or as multinational consortia, are funded in major part from the hosting countries and in lesser part by ICOS ERIC through reallocation of annual contributions. ICOS ERIC integrated activities are funded by annual contributions and by host premium contributions. PRINCIPLES Annual membership contribution to the ICOS ERIC is based on the following variables:  common basic contribution (50 % of the common contributions),  common GNI-based contribution (50 % of the common contributions),  station-based contributions. Hosting countries are committed to pay host premium contributions to ICOS ERIC (HO, CP). Observers will pay annual Observer contributions based on the same calculation method as for Members. Members or Observers joining the ICOS ERIC will pay the full annual contribution for the year of entry. Annual contributions of intergovernmental organisations will be decided by the General Assembly. ICOS ERIC budget and activities will be adjusted to match the revenue. Initial commitments Before the end of the initial 5-year period the General Assembly will decide about the calculation method for subsequent periods. (a) initial commitment for Members is 5 years (unless GA decides otherwise). No initial commitment for Observers; (b) the indicative revenue structure of ICOS ERIC for 5 years is shown below (Table 1) and is based on an estimated participation of the countries that have signed the Letter of Intent; (c) the maximum relative host premium contribution for the first 5-year budget of the Head Office or Carbon Portal cannot exceed 80 % of the annual budget of each component; (d) the initial ICOS RI total 5-year budget is detailed in the financial plan (location to be defined); (e) annual contributions are listed in Table 2. Note: the budget is an estimate based on countries' intention to become ICOS ERIC in 2013. It will be revised based on the final membership by the first GA. Table 1 The plan for ICOS ERIC revenue and expenditure structure for the first 5 years, calculated based on the estimations in Table 2 Revenue, kEUR 2015 2016 2017 2018 2019 Common basic contribution 166 154 154 154 154 Common GNI-based contribution 176 171 171 171 171 Station-based contribution 616 859 859 859 859 Host premium contribution (HO) 950 950 950 950 950 Host premium contribution (CP) 859 859 859 859 859 Total 2 767 2 993 2 993 2 993 2 993 Expenditure, kEUR 2015 2016 2017 2018 2019 Head Office and common activities 1 135 1 126 1 126 1 126 1 126 Carbon Portal activities 1 016 1 008 1 008 1 008 1 008 Central Facilities activities 616 859 859 859 859 Total 2 767 2 993 2 993 2 993 2 993 Table 2 Estimated annual contributions and host premium contributions towards ICOS ERIC for the first five years of operation Member/Observer* country Annual contribution 2015 2016 2017 2018 2019 Belgium  TOTAL 57 836 95 199 95 199 95 199 95 199  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 7 625 7 407 7 407 7 407 7 407  Station-based contribution 31 750 70 650 70 650 70 650 70 650 Finland  TOTAL 112 938 133 009 133 009 133 009 133 009  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 3 877 3 766 3 766 3 766 3 766  Station-based contribution 90 600 112 100 112 100 112 100 112 100  Host premium contribution 900 000 900 000 900 000 900 000 900 000 France  TOTAL 163 087 182 067 182 067 182 067 182 067  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 42 026 40 825 40 825 40 825 40 825  Station-based contribution 102 600 124 100 124 100 124 100 124 100  Host premium contribution 50 000 50 000 50 000 50 000 50 000 Germany  TOTAL 205 424 288 461 288 461 288 461 288 461  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 54 012 52 468 52 468 52 468 52 468  Station-based contribution 132 950 218 850 218 850 218 850 218 850 Italy  TOTAL 95 052 92 796 92 796 92 796 92 796  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 32 790 31 853 31 853 31 853 31 853  Station-based contribution 43 800 43 800 43 800 43 800 43 800 Netherlands  TOTAL 57 237 66 314 66 314 66 314 66 314  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 12 375 12 021 12 021 12 021 12 021  Station-based contribution 26 400 37 150 37 150 37 150 37 150  Host premium contribution 139 338 139 338 139 338 139 338 139 338 Norway  TOTAL 89 285 109 272 109 272 109 272 109 272  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 6 773 6 579 6 579 6 579 6 579  Station-based contribution 64 050 85 550 85 550 85 550 85 550 Sweden (1)  TOTAL 123 133 153 851 153 851 153 851 153 851  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 7 472 7 258 7 258 7 258 7 258  Station-based contribution 97 200 129 450 129 450 129 450 129 450  Host premium contribution 719 259 719 259 719 259 719 259 719 259 Switzerland*  TOTAL 54 114 63 281 63 281 63 281 63 281  Common basic contr. 18 462 17 143 17 143 17 143 17 143  Common GNI-based contr 9 253 8 988 8 988 8 988 8 988  Station-based contribution 26 400 37 150 37 150 37 150 37 150 GRAND TOTAL 2 766 703 2 992 848 2 992 848 2 992 848 2 992 848 (1) The total annual contribution for Sweden will not exceed 7 750 000 SEK.